AMENDMENT NO. 1 AND JOINDER This AMENDMENT NO. 1 and JOINDER (this “Amendment and Joinder”) to the Voting Agreement, dated June 22, 2007, among Noam Gottesman, Pierre Lagrange, Emmanuel Roman, Leslie J. Schreyer, in his capacity as trustee of the Gottesman GLG Trust, G&S Trustees Limited, in its capacity as trustee of the Lagrange GLG Trust ("G&S"), Jeffrey A. Robins, in his capacity as trustee of the Roman GLG Trust, Point Pleasant Ventures Ltd., a British Virgin Islands company, Jackson Holding Services Inc., a British Virgin Islands company, Lavender Heights Capital LP, Sage Summit LP and GLG Partners, Inc., a Delaware corporation (formerly known as Freedom Acquisition Holdings, Inc.) (“GPI”) (collectively, the “Parties”), a copy of which is attached hereto as Exhibit A (the “Voting Agreement”), is made as of February 12, 2010, by and among Martin E. Franklin (“Franklin”) and the Parties. INTRODUCTORY STATEMENTS A.Franklin and the Parties have agreed to execute and deliver this Amendment and Joinder in order for Franklin to become a party to the Voting Agreement. AGREEMENTS In consideration of the foregoing and the agreements contained herein, Franklin hereby agrees as follows: 1.Defined Terms.Capitalized terms used herein and not defined herein shall have the meanings assigned thereto in the Voting Agreement. 2. Amendments to the Voting Agreement. (a)All references in the Voting Agreement to (1) “Freedom Acquisition Holdings, Inc.” shall be to “GLG Partners, Inc. (formerly named Freedom Acquisition Holdings, Inc.)” and (2) the defined term “Freedom” shall be to the “Company”. (b)Section 9.12 of the Voting Agreement is amended to replace the address for notices to GPI as follows: To: GLG Partners, Inc. 399 Park Avenue 38th Floor New York, NY 10022 Telephone: 212-224-7242 Telecopier: 212-813-5342 Attention: Alejandro San Miguel, Esq. General Counsel and Corporate Secretary with a copy to: Leslie J. Schreyer Chadbourne & Parke LLP 30 Rockefeller Plaza New York, New York 10112 Telephone:212-408-5100 Telecopier:212-541-5369 (c)Section 9 of the Voting Agreement is hereby amended by adding the following new clause 9.13 to the end thereof: “9.13.Notwithstanding anything to the contrary in this Agreement, including, but not limited to, the restrictions under Section 2.5 and the second sentence of Section 8.1, Martin E.
